DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election of Invention I, claims 9-14 and 22-28, and Species A, in the response of 11 October, 2022, is acknowledged. 
Newly submitted claims 29-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Elected Invention I, Claims 9-14 and 22-28, are drawn to a surgical system comprising an ablation probe and an irrigation system, classified in A61B1/018.
Invention III, newly submitted claims 29-35, is drawn to a surgical system that does not comprise an ablation probe and has a valve that selectively permits fluid into the lumen, classified in A61B1/00068.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the valve of the combination does not need to selectively permit fluid flow.  The subcombination has separate utility such as a surgical system which does not require an ablation probe, classified in A61B1/00068.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The cancellation of claims 15-21 and addition of claims 29-35 in the response filed on 11 October, 2022 are acknowledged. 
Claims 9-14 and 22-35 remain pending in the application. 
Claims 29-35 are withdrawn. 
Claims 1-8 and 15-21 are cancelled. 
Claims 9-14 and 22-28 are examined.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-10, 12-14 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No.10,856,729 (henceforth ‘729). Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 9: 
Present Application
‘729
Claim 9
A surgical system, comprising: 
a bronchoscope having a working channel; 
a catheter including an outer surface surrounding a lumen, the catheter configured to be removably positioned through the working channel of the bronchoscope for positioning a distal end portion of the catheter at a surgical site within a patient; 

an ablation probe configured to be inserted through the lumen of the catheter; and 

a valve coupled to the catheter and in fluid communication with the lumen of the catheter, the valve during operation being located outside of the outer surface of the catheter, 


wherein during operation, the valve is configured to permit flow of a fluid through the valve and through the lumen such that the fluid is delivered via the catheter to the surgical site at which the ablation probe is positioned for treating tissue at the surgical site.
Claim 1
A surgical system comprising: a bronchoscope having a working channel; 

a catheter including an outer surface surrounding a lumen, the catheter configured to be removably positioned through the working channel of the bronchoscope for positioning a distal end portion of the catheter at a surgical site within a patient; 

an ablation probe configured and dimensioned to be inserted through the lumen of the catheter; 

a valve removably coupled perpendicularly to the catheter and in fluid communication with the lumen of the catheter, the valve during operation being located outside of the outer surface of the catheter; and

wherein during operation, the valve is configured to permit flow of a fluid through the valve and through an annular area of the lumen surrounding the ablation probe when the ablation probe is inserted through the lumen of the catheter such that the fluid is delivered via the catheter to the surgical site at which the ablation probe is positioned for treating tissue at the surgical site.


In regards to claim 10, the claim is identical to claim 2 of ‘729. 
In regards to claim 12, the claim is identical to claim 4 of ‘729.
In regards to claim 13, the claim is identical to claim 5 of ‘729.
In regards to claim 14, the claim is anticipated by claim 6 of ‘729. 
In regards to claim 22, the claim is the same as claim 9, except having fewer limitations. Hence it is also anticipated by claim 1 of ‘729. 
In regards to claim 23, the claim is identical to claim 2 of ‘729. 
In regards to claim 24, the claim is identical to claim 4 of ‘729. 
In regards to claim 25, the claim is identical to claim 5 of ‘729. 
In regards to claim 26, the claim is anticipated by claim 6 of ‘729
In regards to claim 27, the claim is anticipated by claim 1 of ‘729. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Secrest et al. (US PGPUB 2010/0240956) in view of Boulais et al. (US PGPUB 2006/0106281)
In regards to claim 22, Secrest discloses a surgical system, comprising: 
a catheter [12, 40, Figs.1a-b, 11, para.32] including an outer surface [inner surface of instrumental channel 40, Fig.11, para.32] surrounding a lumen [“instrumental channel 40”, para.32], the catheter configured to be removably positioned through the working channel of a bronchoscope for positioning a distal end portion of the catheter at a surgical site within a patient [it could be passed through a bronchoscope in this fashion]; 
a probe [130, Fig.1b, para.28, “a wide variety of endoscopic instruments”] configured to be inserted through the lumen of the catheter [para.28]
a valve [170, Fig.11, para.48] coupled to the catheter and in fluid communication with the lumen of the catheter, the valve during operation being located outside of the outer surface of the catheter [Figs.1a-b, 11], 
wherein during operation, the valve is configured to permit flow of a fluid through the valve and through the lumen such that the fluid is delivered via the catheter to the surgical site at which the probe is positioned for treating tissue at the surgical site [Fig.11, abstract, para.10, 48]. 
However, Secrest does not positively disclose that the probe is an ablation probe. 
Secrest further discloses that the catheter is an endoscope [12, Figs.1, 11, para.27-28, 32, 48].
Boulais teaches a catheter [126, Figs.1-3, para.33] which is an endoscope, including an outer surface surrounding a lumen [“the working channel of the endoscope distal shaft”, para.3; this lumen would by definition comprise an outer surface.] and 
an ablation probe [128, Figs.4-5, para.44, 53] configured to be inserted through the lumen [53].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the surgical system disclosed by Secrest such that the probe is an ablation probe in accordance with the teaching of Boulais. This would be done for the predictable result of applying ablation to needed areas in the patient. 
In regards to claim 23, Secrest in view of Boulais teaches the surgical system according to claims 9 and 22, wherein the valve is a one-way valve [Secrest: para.48]. 
In regards to claim 24, Secrest in view of Boulais teaches the surgical system according to claims 9 and 22, wherein the valve includes a duckbill seal [Secrest: para.48].
In regards to claim 25, Secrest in view of Boulais teaches the surgical system according to claims 9 and 22, wherein the fluid includes at least one of :a pharmaceutical agent, a contrast agent, a sensitizing agent, a coagulation agent, a therapeutic agent, a diagnostic agent, a hemostasis agent, or an antibiotic [such a fluid, which is not positively claimed, could be flowed through the valve and lumen].
In regards to claim 26, Secrest in view of Boulais teaches the surgical system according to claim 9, further comprising a handle [Secrest: Figs.1a, 11; any tool placed through the lumen port 40 will have a proximal section, which may be designated as a handle. This is connected to a proximal end portion of the catheter through the device 160, Fig.11, para.48; note that “connect” may include connection through intervening structure.] disposed on a proximal end of the ablation probe and configured to connect to a proximal end portion of the catheter upon insertion of the ablation probe through the lumen of the catheter.
Claims 9-10, 12-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Secrest et al. (US PGPUB 2010/0240956) in view of Greenburg et al. (US PGPUB 2010/0016757) and Boulais et al. (US PGPUB 2006/0106281).
In regards to claim 9, Secrest discloses a surgical system, comprising: 
a catheter [12, 40, Figs.1a-b, 11, para.32] including an outer surface [inner surface of instrumental channel 40, Fig.11, para.32] surrounding a lumen [“instrumental channel 40”, para.32], the catheter configured to be removably positioned through the working channel of a bronchoscope for positioning a distal end portion of the catheter at a surgical site within a patient [it could be passed through a bronchoscope in this fashion]; 
a probe [130, Fig.1b, para.28, “a wide variety of endoscopic instruments”] configured to be inserted through the lumen of the catheter [para.28]
a valve [170, Fig.11, para.48] coupled to the catheter and in fluid communication with the lumen of the catheter, the valve during operation being located outside of the outer surface of the catheter [Figs.1a-b, 11], 
wherein during operation, the valve is configured to permit flow of a fluid through the valve and through the lumen such that the fluid is delivered via the catheter to the surgical site at which the probe is positioned for treating tissue at the surgical site [Fig.11, abstract, para.10, 48]. 
However, Secrest does not positively disclose a bronchoscope having a working channel, or that the probe is an ablation probe. 
Secrest further discloses that the catheter is an endoscope [12, Figs.1, 11, para.27-28, 32, 48].
Greenburg discloses a bronchoscope [A, Fig.1, para.36] having a working channel [“working channel of a standard bronchoscope A”, Fig.1, para.36.], with an endoscope [10, Fig.1, para.36], the endoscope is adapted to be removably positioned through the working channel of the bronchoscope [para.36; also as all devices may be disassembled]. 
Greenburg teaches that this is done for extending the visual capabilities and working channel of the bronchoscope [abstract].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the surgical system disclosed by Secrest to comprise a bronchoscope in accordance with the teachings of Greenburg. This would be done for the purpose taught above, the predictable result of using the surgical system in the lungs, and as it is well known in the art to place an endoscope through a working channel of a bronchoscope. 
This would create a device where catheter is adapted to be removably positioned through the working channel of the bronchoscope, as the extended working channel is within the endoscope.
Secrest in view of Greenburg teaches the above surgical system, except for that the probe is an ablation probe. 
Boulais teaches a catheter [126, Figs.1-3, para.33] which is an endoscope, including an outer surface surrounding a lumen [“the working channel of the endoscope distal shaft”, para.3; this lumen would by definition comprise an outer surface.] and 
an ablation probe [128, Figs.4-5, para.44, 53] configured to be inserted through the lumen [53].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the surgical system taught by Secrest in view of Greenburg such that the probe is an ablation probe in accordance with the teaching of Boulais. This would be done for the predictable result of applying ablation to needed areas in the patient. 
In regards to claim 27, claim 27 together with 22 from which it depends is identical to the scope of claim 9. Thus Secrest in view of Greenburg and Boulais teaches the surgical system of claim 27.
In regards to claim 10, Secrest in view of Greenburg and Boulais teaches the surgical system according to claim 9, wherein the valve is a one-way valve [Secrest: para.48]. 
In regards to claim 12, Secrest in view of Greenburg and Boulais teaches the surgical system according to claim 9, wherein the valve includes a duckbill seal [Secrest: para.48].
In regards to claim 13, Secrest in view of Greenburg and Boulais teaches the surgical system according to claim 9, wherein the fluid includes at least one of :a pharmaceutical agent, a contrast agent, a sensitizing agent, a coagulation agent, a therapeutic agent, a diagnostic agent, a hemostasis agent, or an antibiotic [such a fluid, which is not positively claimed, could be flowed through the valve and lumen].
In regards to claim 14, Secrest in view of Greenburg and Boulais teaches the surgical system according to claim 9, further comprising a handle [Secrest: Figs.1a, 11; any tool placed through the lumen port 40 will have a proximal section, which may be designated as a handle. This is connected to a proximal end portion of the catheter through the device 160, Fig.11, para.48; note that “connect” may include connection through intervening structure.] disposed on a proximal end of the ablation probe and configured to connect to a proximal end portion of the catheter upon insertion of the ablation probe through the lumen of the catheter.
Allowable Subject Matter
	Claims 11 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, 
a bronchoscope with a working channel, 
a catheter having a lumen, the catheter configured to be removably passed through the working channel to position a distal end of the catheter at a patient surgical site,
an ablation probe configured to be passed through the lumen, 
a valve coupled to the catheter and in fluid communication with the lumen, during operation the valve being located outside of the outer surface of the catheter, configured such that when an ablation probe is inserted through the catheter, fluid is configured to flow through the lumen, to the surgical site, and
a rail system coupled to the bronchoscope, the rail system configured to support the ablation probe. 
Secrest et al. (US PGPUB 2010/0240956) teaches the above surgical system except for the bronchoscope having a working channel, or that the probe is an ablation probe, or the rail system.
Greenburg et al. (US PGPUB 2010/0016757) teaches a bronchoscope with a working channel and a catheter extending therethrough. 
Boulais et al. (US PGPUB 2006/0106281) teaches an ablation probe placed through a catheter. 
Keast et al. (US PGPUB 2010/0312141) teaches an ablation probe placed through a catheter. 
Dillon (US PGPUB 2009/0270677) teaches a rail system coupled to an endoscope, the rail system configured to support an ablation probe. 
In obvious combination, the above prior art teaches the above except for the rail system.
There is no reason or suggestion provided in the prior art to modify the above systems to comprise the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dillon (US PGPUB 2009/0270677)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795